DETAILED ACTION

Applicant's submission filed on 3/24/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 9, 10, 13-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re Claims 1, 9, and 13,
The step of “providing, by the POS device, an order number for the order, the name for the customer, and the determined location of customer to a staff member assigned to serve the determined location” lacks support in the original disclosure.  The 
The step of “enabling, by the processor of the POS device, delivery of the order to the customer at the determined location through the providing’ lacks support in the original disclosure at least due to the fact that the step depends on the preceding step of ‘providing…’
Claims 2, 3, 6, 10, 14-17, and 20 are non-compliant at least due to dependency on the non-compliant base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 9, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Werbitt (US 20040068441 A1) in view of Hall (US 6026375 A) Shanmugam (US 20150348146 A1) Lopez (US 20150382144 A1) Zibell (US 20160048775 A1) and Seraj (US 6055434 A).
Re Claim 1: Werbitt discloses a method comprising: 
detecting, by the processor of the POS device (106 in fig 1 & 4, p45: Point-of-Sale management software running on central unit 106, p46: Central unit 106 typically 
determining, by the processor of the POS device, a location of the mobile device of the customer within the establishment (p41: locating a patron that has placed an order or requested a service, p45: Central unit 106 is typically a server side computer, which controls wireless communication among portable patron units, 102 p84, p105: central unit 106 would then be able to track the location of the portable patron unit 102 in real-time.), 
wherein determining further includes determining a determined location of the customer within the establishment; (i) without customer input, (ii) without the customer operating the mobile device of the customer (p105: based on signals emitted by its control unit 201. global positioning technology, Examiner: the step of determining the location of the customer within the establishment does not require a customer input and also not require that the customer is operating the mobile device.  It is well known that wireless mobile control signals and/or GPS signals do not require customer interaction.), (iii) while the mobile device is located in a pocket or a purse of the customer, and (iv) when the mobile device is in a locked or sleep mode of operation (Examiner: the phrases, ‘while the mobile device is located in a pocket or a purse of the customer’ and ‘when the mobile device is in a locked or sleep mode of operation,’ do not further limit the step of ‘determining a location of the mobile device of the customer within the establishment.’  In addition, as stated already that it is well known that wireless mobile control signals and/or GPS signals do not require customer interaction.  Phrases (iii)(iv) are just more special cases of (i)(ii) above, wherein the location of the 
wherein determining further includes identifying a table that the customer selected to sit at when entering the establishment (p143: seat-number (such as … in a restaurant), wherein the mobile device proximate to the table;
linking, by the processor of the POS device, the determined location to the order placed by the customer from the mobile device, wherein the order is placed via interactions with the POS device (p80: determine a location of a portable patron unit; receive notification of when an order is ready for delivery and delivery to a patron. p167: location module 231 executing on processor(s) 206 (FIG. 2) and 408 (FIG. 4) and stored in memory 216 (FIG. 2) and 406 (FIG. 4) memory,); 
determining, by the POS device, a changed location for the mobile device within the establishment based on movement of the customer from the determined location; updating, by the POS device, the determined location based on the changed location (p105: Accordingly, once a portable patron unit 102 is logged onto the system 100 and emits a wireless signal to hubs 111, central unit 106 would then be able to track the location of the portable patron unit 102 in real-time. This information can then be relayed to one or more portable staff units 104, which display the patron unit's location on a map associated with any area or zone being served by the portable staff units 104. Alternatively, global positioning technology could also be used to track the location of portable patron units 102.); 
receiving, by the POS device, an indication from an appliance monitoring device that indicates the order is ready for delivery to the customer (p46: Once the order is 
obtaining, by the POS device, a name associated with the customer of the order;
providing, by the POS device, an order number for the order (fig 9: “Order 017”), the name for the customer (fig 9: 902 “June Barrow”), and the determined location of customer (fig 9: 906) to a staff member assigned to serve the determined location (fig 9); and
enabling, by the processor of the POS device, delivery of the order to the customer at the determined location (p84: to enable staff members to locate a particular patron when responding to a request or when delivering/serving an item. p154: This coordinate information may be translated by the central unit 106, mapped to locations associated with resort 101, and sent to other devices (such as portable staff units 104) for display to enable staff members to locate the portable patron unit, Examiner: Thus, the processor of the POS device enabled delivery of the order to the customer.) through the providing and without the customer being required to perform any check-in for the order with the establishment and without the customer using the mobile device to perform any check-in for the order with the establishment (Examiner: There isn’t any customer check-in for the step of delivery of the order to the customer at the determined location.  The order is simply delivered to the customer at the determined location without the customer having to check-in for the order delivery.).
However, Werbitt does not disclose 
receiving, by a processor of a Point-Of-Sale (POS) device, an order placed on a mobile device operated by a customer from a remote location of an establishment;

determining, by the processor of the POS device, an amount of time necessary to prepare the order placed by the customer with the establishment; and 
triggering, by the processor of the POS device, preparation of the order when a current location of the mobile device obtained from the en route location information is detected as being at a certain distance from the establishment, wherein the certain distance is a particular distance that takes the amount of time to travel the particular distance to the establishment.
Hall however discloses 
receiving, by a processor of a Point-Of-Sale (POS) device, an order placed on a mobile device operated by a customer from a remote location of an establishment;
receiving, by the processor of the POS device, en route location information from the mobile device of the customer while the customer is en route to the establishment from the remote location;
determining, by a processor of a POS device, an amount of time necessary to prepare the order placed by the customer with the establishment (col 2 ll 58: determining an amount of time needed by each identified facility to complete the order, col 3 ll 4); and
triggering, by a processor of a POS device, preparation of the order when a current location of the mobile device obtained from the en route location information is detected as being at a certain distance from the establishment, wherein the certain 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Hall’s teaching in the method of Werbitt for the purpose of eliminating or greatly reducing the time the customer spends waiting to receive goods or services (Hall: col 1 ll 19+).
However, Werbitt modified by Hall does not disclose that the mobile device is a smartphone device of the customer and determining location based on the mobile device connection to a particular beacon from a plurality of beacons within the establishment and based on the location of the particular beacon within the establishment,
wherein each of the plurality of beacons periodically broadcast a signal that includes a beacon identifier.
Shanmugam however discloses that the mobile device is a smartphone device of the customer (fig4, p44: a smart phone type of device) and determining location based on the mobile device connection to a particular beacon from a plurality of beacons within the establishment and based on the location of the particular beacon within the establishment (p92: representative sets a location. This location may be set, for 
wherein each of the plurality of beacons periodically broadcast a signal that includes a beacon identifier (p56 the beacon ID transmitted by the beacon 120a).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Shanmugam’s teaching in the method of Werbitt modified by Hall for the purpose of continuously and automatically tracking customer locations throughout the establishment using beacons each associated with a particular location within the establishment (Shanmugam Claims Text 1: the first zone, the second zone).
However, Werbitt modified by Hall and Shanmugam does not disclose that a plurality of beacons within the establishment are arranged in a pattern as a grid, 
determining further includes identifying a customer location based on an association between the particular beacon and the customer location within the establishment,
wherein each of the plurality of beacons periodically broadcast a signal that includes a position of that beacon within the establishment.
Lopez however discloses that a plurality of beacons within the establishment are arranged in a pattern as a grid (505 in fig 5), 
determining further includes identifying a customer location based on an association between the particular beacon and the customer location within the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lopez’s teaching in the method of Werbitt modified by Hall and Shanmugam for the purpose of directing the customer to and/or serving the customer at a customer serving locations such as tables and/or seating locations.
However, Werbitt modified by Hall Shanmugam and Lopez does not disclose that a beacon periodically broadcast a signal that includes an establishment identifier.
Zibell however discloses that a beacon periodically broadcast a signal that includes an establishment identifier (p6: The indoor proximity system periodically broadcasts packets of data identifying the establishment. p11: The proximity sensor device broadcasts data packets identifying the establishment.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Zibell’s teaching in the method of Werbitt modified by Hall Shanmugam and Lopez for the purpose of informing the customer of the identity of the establishment, which is useful when a customer visits a string of nearby establishments one after the other.

Seraj however discloses determining further includes receiving by the POS device the signal of the particular beacon transmitted by the mobile device (abst: As a mobile station travels within the serving mobile telecommunications network, the mobile station receives the identification data broadcast by the closest beacon located thereto. In connection with a call connection, the mobile station then transmits the received identification data to the serving mobile telecommunications network.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Seraj’s teaching in the method of Werbitt modified by Hall Shanmugam Lopez and Zibell for the purpose of locating the mobile device in the proximity of the particular beacon.
Re Claim 2: Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj discloses the method of claim 1, wherein determining the location further comprises: determining the location based on signal information received from the mobile device, the signal information comprising information related to at least one signal received by the mobile device from at least one beacon located at the establishment (Shanmugam Claims Text 1).
Re Claim 6: Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj discloses method of claim 1. accepting receipt of the order from the customer prior to detecting the mobile device of the customer at the establishment (Hall: col 2 ll 59+: … 
Re Claim 9: Werbitt discloses a method comprising: 
calculating, by the processor of the POS device (404 in fig 4, 106 in fig 1 & 4, p45: Point-of-Sale management software running on central unit 106, p46: Central unit 106 typically receives and authenticates orders made by portable patron units 102), a location of the mobile device of the customer (p84, p105: Location application 484) within the establishment, wherein calculating further includes identifying a table that the customer selected to sit at when entering the establishment (p143: seat-number (such as … in a restaurant), 
wherein calculating further includes determining a determined location of the customer within the establishment (i) without customer input, (ii) without the customer operating the mobile device of the customer (p105: based on signals emitted by its control unit 201. global positioning technology, Examiner: the step of determining the location of the customer within the establishment does not require a customer input and also not require that the customer is operating the mobile device.  It is well known that wireless mobile control signals and/or GPS signals do not require customer interaction.), (iii) while the mobile device is located in a pocket or a purse of the customer, and (iv) when the mobile device is in a locked or sleep mode of operation (Examiner: the phrases, ‘while the mobile device is located in a pocket or a purse of the customer’ and ‘when the mobile device is in a locked or sleep mode of operation,’ do not further limit the step of ‘determining a location of the mobile device of the customer within the establishment.’  In addition, as stated already that it is well known that 
linking, by a processor of a POS device, the determined location to the order placed by the customer from the mobile device, wherein the order is placed through interactions with the POS device (p80: determine a location of a portable patron unit; receive notification of when an order is ready for delivery and delivery to a patron. p167: location module 231 executing on processor(s) 206 (FIG. 2) and 408 (FIG. 4) and stored in memory 216 (FIG. 2) and 406 (FIG. 4) memory.  p84: to enable staff members to locate a particular patron when responding to a request or when delivering/serving an item.), without the customer being required to perform any check-in for the order with the establishment and without the customer using the mobile device to perform any check-in for the order with the establishment (Examiner: There isn’t any customer check-in for the step of linking the determined location to the order placed by the customer.  The determined location and the order placed by the customer are linked without the customer having to check-in for the linking.).
determining, by the POS device, a changed location for the mobile device within the establishment based on movement of the customer from the determined location; 
updating, by the POS device, the determined location based on the changed location (p105: Accordingly, once a portable patron unit 102 is logged onto the system 100 and emits a wireless signal to hubs 111, central unit 106 would then be able to 
receiving, by the POS device, an indication from an appliance monitoring device that indicates the order is ready for delivery to the customer (p46: Once the order is prepared, a staff member from the particular fulfillment center 109 alerts central unit 106, typically via a fulfillment center computer 108);
obtaining, by the POS device, a name associated with the customer of the order;
providing, by the POS device, an order number for the order (fig 9: “Order 017”), the name for the customer (fig 9: 902 “June Barrow”), and the determined location of customer (fig 9: 906) to a staff member assigned to serve the determined location (fig 9).
However, Werbitt does not disclose 
receiving, by a processor of a Point-Of-Sale (POS) device, an order placed on a mobile device operated by a customer from a remote location of an establishment;
receiving, by the processor of the POS device, en route location information from the mobile device of the customer while the customer is en route to the establishment;
determining, by the processor of the POS device, an amount of time necessary to prepare the order placed by the customer with the establishment; and 
triggering, by the processor of the POS device, preparation of the order when a current location of the mobile device, obtained from the en route location information, is 
Hall however discloses 
receiving, by a processor of a Point-Of-Sale (POS) device (150 in figs 1 & 3), an order placed on a mobile device operated by a customer from a remote location of an establishment;
receiving, by the processor of the POS device, en route location information from the mobile device of the customer while the customer is en route to the establishment;
determining, by the processor of the POS device, an amount of time necessary to prepare the order placed by the customer with the establishment (col 2 ll 58: determining an amount of time needed by each identified facility to complete the order, col 3 ll 4); and
triggering, by the processor of the POS device, preparation of the order when a current location of the mobile device, obtained from the en route location information, is detected as being at a certain distance from the establishment, wherein the certain distance is a particular distance from the establishment that takes the amount of time to travel the particular distance to the establishment (col 2 ll 49 – col 3 ll 10: receiving customer location information from a location determination system; … determining an estimated time of arrival of the customer at each identified facility using the customer location information; determining an amount of time needed by each identified facility to complete the order;  col 5 ll 27+: …schedules the completion of the order to coincide with the customer's arrival at the local facility.).

However, Werbitt modified by Hall does not disclose that the mobile device is a smartphone device of the customer and calculating location using beacon signal information received by the mobile device connected to a particular beacon from a plurality of beacons within the establishment and based on the location for the particular beacon within the establishment, wherein each of the plurality of beacons periodically broadcast a signal that includes a beacon identifier.
Shanmugam however discloses that the mobile device is a smartphone device of the customer (fig4, p44: a smart phone type of device) and calculating location using beacon signal information received by the mobile device connected to a particular beacon from a plurality of beacons within the establishment and based on the location for the particular beacon within the establishment (p92: representative sets a location. This location may be set, for example, by typing in a label to be added to the record for the beacon or by selecting from a list of existing or planned zones in the store.  Claims Text 1: a plurality of beacons located in a venue… register the first mobile device as being in a first zone defined by the first beacon identifier;), wherein each of the plurality of beacons periodically broadcast a signal that includes a beacon identifier (p56 the beacon ID transmitted by the beacon 120a).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate 
However, Werbitt modified by Hall and Shanmugam does not disclose that a plurality of beacons within the establishment are arranged in a pattern as a grid, calculating further includes identifying a customer location based on an association between the particular beacon and the customer location within the establishment, wherein each of the plurality of beacons periodically broadcast a signal that includes a position of that beacon within the establishment.
Lopez however discloses that a plurality of beacons within the establishment are arranged in a pattern as a grid (505 in fig 5), calculating further includes identifying a customer location based on an association between the particular beacon and the customer location within the establishment (p30: the device may also determine that the user device is within a vicinity of the seat based on communication between the user device and a wireless beacon at the seat.), wherein each of the plurality of beacons periodically broadcast a signal that includes a position of that beacon within the establishment (p19: a signal to indicate the location for a seat.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lopez’s teaching in the method of Werbitt modified by Hall and Shanmugam for the purpose of directing the customer to and/or serving the customer at a customer serving locations such as tables and/or seating locations.

Zibell however discloses that a beacon periodically broadcast a signal that includes an establishment identifier (p6: The indoor proximity system periodically broadcasts packets of data identifying the establishment. p11: The proximity sensor device broadcasts data packets identifying the establishment.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Zibell’s teaching in the method of Werbitt modified by Hall Shanmugam and Lopez for the purpose of informing the customer of the identity of the establishment, which is useful when a customer visits a string of nearby establishments one after the other.
However, Werbitt modified by Hall Shanmugam Lopez and Zibell does not disclose determining further includes receiving by the POS device the signal of the particular beacon transmitted by the mobile device.
Seraj however discloses determining further includes receiving by the POS device the signal of the particular beacon transmitted by the mobile device (abst: As a mobile station travels within the serving mobile telecommunications network, the mobile station receives the identification data broadcast by the closest beacon located thereto. In connection with a call connection, the mobile station then transmits the received identification data to the serving mobile telecommunications network.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Seraj’s 
Re Claim 13: Werbitt discloses a method comprising:
determining, by a processor of a POS device (404 in fig 4, 106 in fig 1 & 4, p45: Point-of-Sale management software running on central unit 106, p46: Central unit 106 typically receives and authenticates orders made by portable patron units 102), a location where the customer is seated at a table within the restaurant (p143: information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).)
wherein determining further includes determining a determined location of the customer within the establishment (i) without customer input, (ii) without the customer operating the mobile device of the customer (p105: based on signals emitted by its control unit 201. global positioning technology, Examiner: the step of determining the location of the customer within the establishment does not require a customer input and also not require that the customer is operating the mobile device.  It is well known that wireless mobile control signals and/or GPS signals do not require customer interaction.), (iii) while the mobile device is located in a pocket or a purse of the customer, and (iv) when the mobile device is in a locked or sleep mode of operation (Examiner: the phrases, ‘while the mobile device is located in a pocket or a purse of the customer’ and ‘when the mobile device is in a locked or sleep mode of operation,’ do not further limit the step of ‘determining a location of the mobile device of the customer within the establishment.’  In addition, as stated already that it is well known that wireless mobile control signals and/or GPS signals do not require customer interaction.  
determining, by the POS device, a changed location for the mobile device within the establishment based on movement of the customer from the determined location;
updating, by the POS device, the determined location based on the changed location (p105: Accordingly, once a portable patron unit 102 is logged onto the system 100 and emits a wireless signal to hubs 111, central unit 106 would then be able to track the location of the portable patron unit 102 in real-time. This information can then be relayed to one or more portable staff units 104, which display the patron unit's location on a map associated with any area or zone being served by the portable staff units 104. Alternatively, global positioning technology could also be used to track the location of portable patron units 102.); 
receiving, by the POS device, an indication from an appliance monitoring device that indicates the order is ready for delivery to the customer (p46: Once the order is prepared, a staff member from the particular fulfillment center 109 alerts central unit 106, typically via a fulfillment center computer 108);
obtaining, by the POS device, a name associated with the customer of the order;
providing, by the POS device, an order number for the order (fig 9: “Order 017”), the name for the customer (fig 9: 902 “June Barrow”), and the determined location of customer (fig 9: 906) to a staff member assigned to serve the determined location (fig 9); and

However, Werbitt does not disclose 
receiving, by a processor of a Point-Of-Sale (POS) device, an order from a customer placed by the customer while operating a mobile device of the customer at a remote location from a restaurant;
receiving, by the processor of the POS device, en route location information from the mobile device of the customer while the customer is en route to the restaurant;
determining, by a processor of a POS device, an amount of time necessary to prepare the order placed by the customer with the restaurant  (col 2 ll 58: determining an amount of time needed by each identified facility to complete the order, col 3 ll 4); and
triggering, by a processor of a POS device, preparation of the order when a current location of the mobile device obtained from the en route location information is 
detecting, by the processor of the POS device, arrival of the customer at the restaurant.
Hall however discloses 
receiving, by a processor of a Point-Of-Sale (POS) device, an order from a customer placed by the customer while operating a mobile device of the customer at a remote location from a restaurant;
receiving, by the processor of the POS device, en route location information from the mobile device of the customer while the customer is en route to the restaurant;
determining, by a processor of a POS device, an amount of time necessary to prepare the order placed by the customer with the restaurant  (col 2 ll 58: determining an amount of time needed by each identified facility to complete the order, col 3 ll 4); and
triggering, by a processor of a POS device, preparation of the order when a current location of the mobile device obtained from the en route location information, is detected as being at a certain distance from the restaurant, wherein the certain distance is a particular distance from the restaurant that takes the amount of time to travel the particular distance in order to reach the establishment (col 2 ll 49 – col 3 ll 10: receiving customer location information from a location determination system; … determining an estimated time of arrival of the customer at each identified facility using the customer location information; determining an amount of time needed by each identified facility to 
detecting, by the processor of the POS device, arrival of the customer (col 6 ll 41+: GPS systems to track arriving customers) at the restaurant.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Hall’s teaching in the method of Werbitt for the purpose of eliminating or greatly reducing the time the customer spends waiting to receive goods or services (Hall: col 1 ll 19+).
However, Werbitt modified by Hall does not disclose that the mobile device is a smartphone device of the customer and determining a location based at least in part on beacon signal information received from a mobile device of the customer that is connected to a particular beacon from a plurality of beacons at the location within the restaurant, wherein each of the plurality of beacons periodically broadcast a signal that includes a beacon identifier.
Shanmugam however discloses that the mobile device is a smartphone device of the customer (fig4, p44: a smart phone type of device) and determining a location based at least in part on beacon signal information received from a mobile device of the customer that is connected to a particular beacon from a plurality of beacons at the location within the establishment (p92: representative sets a location. This location may be set, for example, by typing in a label to be added to the record for the beacon or by selecting from a list of existing or planned zones in the store.  Claims Text 1: receive, from a first mobile device coupled to the wireless network, a first beacon identifier of the plurality of unique beacon identifiers… register the first mobile device as being in a first 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Shanmugam’s teaching in the method of Werbitt modified by Hall for the purpose of continuously and automatically tracking customer locations including seating and/or table locations throughout the restaurant using beacons each associated with a particular location within the restaurant (Shanmugam Claims Text 1: the first zone, the second zone).
However, Werbitt modified by Hall and Shanmugam does not disclose that a plurality of beacons within the establishment are arranged in a pattern as a grid, wherein each of the plurality of beacons periodically broadcast a signal that includes a position of that beacon within the restaurant.
Lopez however discloses that a plurality of beacons within the establishment are arranged in a pattern as a grid (505 in fig 5), wherein each of the plurality of beacons periodically broadcast a signal that includes a position of that beacon within the establishment (p19: a signal to indicate the location for a seat.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lopez’s teaching in the method of Werbitt modified by Hall and Shanmugam for the purpose of directing the customer to and/or serving the customer at a customer serving locations such as tables and/or seating locations.

Zibell however discloses that a beacon periodically broadcast a signal that includes an establishment identifier (p6: The indoor proximity system periodically broadcasts packets of data identifying the establishment. p11: The proximity sensor device broadcasts data packets identifying the establishment.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Zibell’s teaching in the method of Werbitt modified by Hall Shanmugam and Lopez for the purpose of informing the customer of the identity of the establishment, which is useful
However, Werbitt modified by Hall Shanmugam Lopez and Zibell does not disclose determining further includes receiving by the POS device the signal of the particular beacon transmitted by the mobile device.
Seraj however discloses determining further includes receiving by the POS device the signal of the particular beacon transmitted by the mobile device (abst: As a mobile station travels within the serving mobile telecommunications network, the mobile station receives the identification data broadcast by the closest beacon located thereto. In connection with a call connection, the mobile station then transmits the received identification data to the serving mobile telecommunications network.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Seraj’s teaching in the method of Werbitt modified by Hall Shanmugam Lopez and Zibell for the purpose of locating the mobile device in the proximity of the particular beacon.

Re Claim 16: Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj discloses the method of claim 13, further comprising: linking the determined location to the order from the customer (p84, p105: Location application 484).
Re Claim 17: Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj discloses the method of claim 13, further comprising: accepting receipt of the order from the customer prior to detecting arrival of the customer at the restaurant (Werbitt: Col 10 ll 1. order being initiated at a remote location by the customer and preparation of the order being initiated at one of the vendor locations by the vendor before the customer arrives).

Claims 3, 10, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Werbitt (US 20040068441 A1) modified by Hall (US 6026375 A) Shanmugam (US 20150348146 A1) Lopez (US 20150382144 A1) Zibell (US 20160048775 A1) and Seraj (US 6055434 A) in view of Hernandez (US 20030197613 A1).

However, Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj does not disclose that the signal information comprises signal strength information for each of the at least one signals, and wherein determining the location further comprises: calculating the location based on the signal strength information of the at least one signals.
Hernandez however discloses a signal information comprises signal strength information for each of the at least one signals, and wherein determining the location further comprises: calculating the location based on the signal strength information of the at least one signals (p2: transmissions-signal strength).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Hernandez’s teaching in the method of Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj for the purpose of calculating location relatively inexpensively as signal strength data is readily made available in most cases without extra capital investment.
Re Claim 10: Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj discloses the method of claim 9.
However, Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj does not disclose that the beacon signal information comprises signal strength information, and wherein calculating the location comprises: calculating the location based on the signal strength information of a plurality of beacon signals received by the mobile device.
Hernandez however discloses that a signal information comprises signal strength information, and wherein calculating the location comprises: calculating the location 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Hernandez’s teaching in the method of Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj for the purpose of calculating location relatively inexpensively as signal strength data is readily made available in most cases without extra capital investment.
Re Claim 15: Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj discloses the method of claim 14.
However, Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj does not disclose that the beacon signal information comprises signal strength information of the signal from the beacon, and wherein determining the location further comprises: calculating the location based on the signal strength information of the signal from the beacon.
Hernandez however discloses a signal information comprises signal strength information for each of a signal, and wherein determining the location further comprises: calculating the location based on the signal strength information of a signal (p2: transmissions-signal strength).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Hernandez’s teaching in the method of Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj for the purpose of calculating location relatively inexpensively as signal strength data is readily made available in most cases without extra capital investment.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Werbitt (US 20040068441 A1) modified by Hall (US 6026375 A) Shanmugam (US 20150348146 A1) Lopez (US 20150382144 A1) Zibell (US 20160048775 A1) and Seraj (US 6055434 A) in view of Murray (US 20050246230 A1).
Re Claim 20: Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj discloses the method of claim 13.
However, Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj does not disclose determining a loyalty account of the customer; and associating the order with the loyalty account of the customer.
Murray discloses determining a loyalty account of the customer; and associating the order with the loyalty account of the customer (p31).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Murray’s teaching in the method of Werbitt modified by Hall Shanmugam Lopez Zibell and Seraj for the purpose of promoting loyalty.

Response to Arguments
Applicant’s arguments have been considered but are not persuasive in part and are moot in view of new ground of rejection in part.
Werbitt discloses receiving, by the POS device, an indication from an appliance monitoring device that indicates the order is ready for delivery to the customer (p46: 
obtaining, by the POS device, a name associated with the customer of the order;
providing, by the POS device, an order number for the order (fig 9: “Order 017”), the name for the customer (fig 9: 902 “June Barrow”), and the determined location of customer (fig 9: 906) to a staff member assigned to serve the determined location (fig 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAE W KIM/Examiner, Art Unit 2887         

/THIEN M LE/Primary Examiner, Art Unit 2887